Title: To Thomas Jefferson from Craven Peyton, 5 January 1826
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Monteagle
Jany. 5th 26
In riding to Edge Hill yesterday I met with Capt. Meriweather & If—I am not much mistaken he is about to revive his old favourite plan. of a Mille On the Rivanna & Sir fear that it might not recur to You I feal It a duty to apprise You, the site at North Milton has evar been viewed as preferable to yours On this side, & a Mille thare would diminish the value of Yours very much, I well see Colo Randolph will take great delight in complying with any of Your wishes, As also the Marshall, yet On this subject I have not conversed with any one. with Sincere EsteemC. Peyton